

                                                                    Exhibit 10.1
 

 
SECOND AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”), is entered into as of the _10th_ day of _December_, 2009, by and
between SUMMIT FINANCIAL GROUP, INC. (“Summit”), SUMMIT COMMUNITY BANK, INC.,
successor in interest to Capital State Bank, Inc., (the “Company”), and C. DAVID
ROBERTSON (“Employee”).
 
WITNESSETH


WHEREAS, Summit, the Company and Employee entered into that certain Amended and
Restated Employment Agreement dated as of the 22nd day of December, 2008 (the
“Employment Agreement”); and
 
WHEREAS, Summit, the Company and Employee entered into that certain First
Amendment to Amended and Restated Employment Agreement dated as of the 6th day
of March, 2009 (the “First Amendment”);
 
WHEREAS, Summit, the Company and Employee have agreed that the salary and usual
work hours of Employee, effective January 1, 2010 and continuing for the
remaining term of the Employment Agreement, absent termination by one of the
parties as provided in the Employment Agreement, shall be reduced to the salary
and work hours as set forth in this Second Amendment to the Employment
Agreement, as previously amended by the First Amendment, as further amended
herein and as it may be further amended from time to time; and
 
WHEREAS, Summit, the Company and Employee desire to enter into this Second
Amendment to evidence their agreed modification of the Employment Agreement.
 
NOW THEREFORE, in consideration of the promises and mutual covenants, agreements
and undertakings, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
 
1.           Amendment to Paragraph 3.  Paragraph 3 of the Employment Agreement
shall be amended to read as follows, effective as of the date first written
above:
 
3.           Duties.  Employee shall perform and have all of the duties and
responsibilities that may be assigned to him from time to time by the Board of
Directors of the Company, provided, however, that from and after January 1,
2010, Employee shall devote his best efforts on a half-time basis to the
performance of such duties.  The intent of the parties hereto is that, while
Employee has been required to devote his best efforts on a full-time basis to
his
 

--------------------------------------------------------------------------------


 
duties under this Employment Agreement during its term, Employee shall,
effective January 1, 2010, reduce his normal working hours to no less than fifty
percent (50%) of his usual and previous full-time working hours, and shall work
at such rate of work hours from and after January 1, 2010, continuing thereafter
for the remainder of the term of this Employment Agreement, as amended by the
First Amendment, and as further amended herein, absent termination by one of the
parties as provided in the Employment Agreement.
 
2.           Amendment to Exhibit A.  Paragraphs A and D of Exhibit A of the
Employment Agreement shall be amended as to read in full as follows:
 
A.           Base Salary.  Employee’s base salary, as of the execution of this
Employment Agreement on December 22, 2008 was $142,700, which salary, upon
consummation of the consolidation of Capital State Bank, Inc. and Summit
Community Bank, Inc., Employee’s base salary was increased to
$170,000.  Thereafter, Employee’s base salary has been as mutually agreed upon
by Employee and Company.  Employee has been considered for salary increases on
the basis of cost of living increases and increases in responsibility.  In
consideration of Employee’s waiver of future merit raises, Summit has
established a Supplemental Executive Benefit Plan for the benefit of
Employee.  The parties hereto agree, however, that from and after January 1,
2010, Employee’s base salary shall be $10,000 per month, for the remainder of
the term of this Employment Agreement, as amended by the First Amendment, and as
further amended herein, absent termination by one of the parties as provided in
the Employment Agreement.
 
3.           Amendment Controls Over Employment Agreement and First
Amendment.  Unless otherwise expressly amended herein, or pursuant to the First
Amendment, all terms and conditions of the Employment Agreement, as the same may
be supplemented, modified, amended or extended from time to time, remain in full
force and effect.  This Second Amendment shall control to the extent any
conflict or ambiguity arises between the Employment Agreement and this Second
Amendment or between the First Amendment and this Second Amendment, as the case
may be.
 
4.           Authority.  The undersigned are duly authorized by all required
action or agreement to enter into this Second Amendment.
 
5.           Modification to Agreement.  The right to amend the Employment
Agreement, the First Amendment and the Second Amendment further is reserved by
 

--------------------------------------------------------------------------------

2

 
the parties and this Second Amendment may be amended or modified only by an
instrument or document in writing signed by the person or entity against whom
enforcement is sought.
 
6.           Governing Law.  This Second Amendment, and any documents executed
in connection herewith or as required hereunder, and the rights and obligations
of the undersigned hereto and thereto, shall be governed by, construed and
enforced in accordance with the laws of the State of West Virginia.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first written above.
 
                                            
SUMMIT FINANCIAL GROUP, INC.



                                            
By:
 /s/ H. Charles Maddy, III                 

                                              
H. Charles Maddy, III

                                            
Its:
Chief Executive Officer



                                            
SUMMIT COMMUNITY BANK, INC.



                                            
By:
 /s/ H. Charles Maddy, III                 

                                        
H. Charles Maddy, III

                                            
Its:
Chairman of the Board of Directors





                                            
         /s/ C. David Robertson                       

                                 C. David Robertson

 
 

 

--------------------------------------------------------------------------------

3
